          Case 3:12-cv-05501-SI Document 769 Filed 01/25/21 Page 1 of 2



 1    EDWARD R. REINES (Bar No. 135960)                LISA S. GLASSER (Bar No. 223406)
      edward.reines@weil.com                           lglasser@irell.com
 2    WEIL, GOTSHAL & MANGES LLP                       IRELL & MANELLA LLP
      201 Redwood Shores Parkway                       840 Newport Center Drive, Suite 400
 3
      Redwood Shores, CA 94065                         Newport Beach, CA 92660
 4    Telephone: (650) 802-3000                        Telephone: (949) 760-0991
      Facsimile: (650) 802-3100                        Facsimile: (949) 760-5200
 5    Attorney for Plaintiffs and                      Attorney for Defendant and
      Counterclaim-Defendants                          Counterclaim-Plaintiff
 6    VERINATA HEALTH, INC. and                        ARIOSA DIAGNOSTICS, INC.
      ILLUMINA, INC.
 7

 8

 9

10

11
                                    UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                        SAN FRANCISCO DIVISION
14
   VERINATA HEALTH, INC., and                     )   Lead Case No. 3:12-cv-05501-SI
15 ILLUMINA, INC.,                                )   Case No. 3:14-cv-01921-SI
                                                  )   Case No. 3:15-cv-02216-SI
16                    Plaintiffs and              )
                      Counterclaim-Defendants,    )   JOINT STIPULATION AND FURTHER
17                                                )   REQUEST TO DEFER RULING ON
                vs.                               )   MOTIONS FOR PRE-VERDICT AND
18                                                )   POST-VERDICT DAMAGES
     ARIOSA DIAGNOSTICS, INC.,                    )
19                                                )   Judge: Hon. Susan Illston
                      Defendant and               )
20                    Counterclaim-Plaintiff.     )
                                                  )
21                                                )
                                                  )
22                                                )
                                                  )
23                                                )
24

25

26

27

28
                                                                                                 Joint Stipulation
                                                                                  Lead Case No. 3:12-cv-05501-SI

     10908954
          Case 3:12-cv-05501-SI Document 769 Filed 01/25/21 Page 2 of 2



 1              Plaintiffs Verinata Health, Inc. and Illumina, Inc. and Defendant Ariosa Diagnostics, Inc.,

 2 (together, “the Parties”) previously requested that the Court defer ruling on Illumina’s motions for

 3 pre-verdict and post-verdict damages until January 31, 2021, to enable the Parties to discuss the

 4 possibility of resolving this action and the other action between the Parties currently pending before

 5 this Court. See Dkt. 768 (Joint Stipulation and Request to Defer Ruling).

 6              The Parties hereby notify the Court that they continue to be engaged in discussions regarding

 7 potential resolution of the two actions, and therefore jointly request that the Court defer its ruling to

 8 February 15, 2021.

 9

10                                                       Respectfully submitted,

11 Dated: January 25, 2021                               WEIL, GOTSHAL & MANGES LLP

12                                                       By: /s/ Edward R. Reines

13                                                       EDWARD R. REINES

14
                                                         ATTORNEY FOR PLAINTIFF VERINATA
15                                                       HEALTH, INC. AND ILLUMINA, INC.
16
     Dated: January 25, 2021                             IRELL & MANELLA LLP
17
                                                         By: Lisa S. Glasser
18

19                                                       LISA S. GLASSER

20                                                       ATTORNEY FOR DEFENDANT ARIOSA
                                                         DIAGNOSTICS, INC.
21

22
                I, Lisa S. Glasser, am the ECF user whose identification and password are being used to file
23
     this Joint Request. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that Edward
24
     R. Reines has concurred in this filing.
25

26
     Dated: January 25, 2021                             By: /s/ Lisa S. Glasser
27
                                                         Lisa S. Glasser
28
                                                                                                        Joint Stipulation
                                                                                         Lead Case No. 3:12-cv-05501-SI

     10908954                                           -1-
